Citation Nr: 1601472	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-32 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), claimed secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the instant matter was most recently before it in October 2014, at which time it was remanded for the agency of original jurisdiction (AOJ) to seek additional treatment records and an addendum medical opinion in connection with the Veteran's claim of service connection for a respiratory disorder.  All necessary development was completed and a supplemental statement of the case (SSOC) was issued in April 2015.  The case was thereafter returned to the Board.

Further, as discussed in a December 2013 decision, although the Veteran had appointed the Veterans of Foreign Wars (VFW) to serve as his representative in October 1977, the Veteran expressly revoked VFW's power of attorney in statements dated in March and August 2010.  In a December 2013 submission, VFW acknowledged that it did not represent the Veteran in this matter.  Although VFW submitted an Informal Hearing Presentation in July 2015, there is no indication that the Veteran has appointed VFW as his representative since 2010.  Thus, the Veteran's recognizes that the Veteran as proceeding pro se in this matter.


FINDING OF FACT

The competent and probative evidence of record preponderates against a finding that the Veteran's post-service continued and/or increased use of tobacco products due to PTSD was a substantial factor in the development of COPD and/or emphysema.  



CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder under the theory of entitlement advanced by the Veteran are not met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014); VAOGCPREC 6-2003.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice provided to him.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate his claim, to include on a secondary basis, via a letter dated in April 2011, which the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's service treatment records (STRs), VA examination and opinion reports, and VA treatment records, to include all identified Vet Center records in compliance with the terms of the Board's previous remand actions.  The Veteran has not indicated that there are outstanding available records that VA should have obtained, and the Board is aware of none.  

Further, the Veteran was provided with a VA examination in connection with his claim and several addendum opinions have been obtained.  The Board finds that the VA examination and opinion reports contain sufficient evidence by which to evaluate the Veteran's claim based on the theory advanced by the Veteran.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.

II.  Analysis

At the outset, the Board notes in claiming service connection for a respiratory condition, the Veteran proffered his belief that his service-connected PTSD led to an increased use of tobacco products, which contributed to the development of COPD.  The Veteran reiterated this theory of service connection in his January 2013 notice of disagreement, as well as in statements received in February 2013 and May 2015, adding that as a result of his PTSD, he was unable to stop smoking and actually increased the amount he was smoking, which contributed to the development of his COPD.  Notably, the Veteran does not contend, nor does the evidence so indicate, that any claimed respiratory disorder is directly related to service.  The Veteran similarly has proffered no theory of service connection for respiratory disorder except as a result of increased tobacco usage due to his service-connected PTSD, and the record does not otherwise contain any evidence to suggest that the Veteran has a respiratory disorder that is directly or otherwise attributable to service.  As such, the Board's analysis of the Veteran's claim will be limited to the theory advanced by the Veteran.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

Turning to the evidence relevant to the issue currently before the Board, the Veteran was afforded a VA examination in November 2011, the report of which indicated that the Veteran had been diagnosed as having COPD and emphysema in 2007.  The Veteran reported that he had begun smoking in 1965, prior to when he entered military service, and that he had ceased smoking in 2008.  He stated that he smoked two packs of cigarettes daily during that that time and indicated that smoking relieved his PTSD-related stress.  Upon review of the record and examination of the Veteran, the VA examiner opined that it was less likely than not that the Veteran's COPD and/or emphysema was caused by or the result of PTSD due to increased tobacco use.  As rationale for that opinion, the examiner pointed out that the Veteran's tobacco use pre-dated his military service and onset of PTSD.  The examiner further stated that tobacco smoking is a behavioral choice.

Upon review of the November 2011 VA examination report, the Board found it necessary, in a December 2013 action, to remand the Veteran's service connection claim for further development.  The Board pointed out that for claims filed after June 9, 1998, as here, special provisions in the law relating to claims based upon the effects of the use of tobacco products during service provide that, notwithstanding any other provisions of law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2015).  Notably, however, VA's General Counsel has held neither 38 U.S.C. § 1103(a) nor 38 C.F.R. § 3.300 bars the award of service connection and payment of VA disability compensation for a tobacco-related disability, such as COPD, that is caused or aggravated by a primary service-connected disability, such as PTSD.  See VAOGCPREC 6-2003.  The precedent opinion instructs that, when assessing this type of claim, the following questions must be resolved:

(1) whether the service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.

Id.  

Thus, the matter was remanded in order to obtain an addendum medical opinion that addressed whether after service the Veteran's service-connected PTSD caused him to be unable to cease smoking or caused him to increase his smoking and whether the use of tobacco products was a substantial factor in causing his COPD.

An addendum opinion was obtained in January 2014 from the clinician who had examined the Veteran in November 2011.  The clinician reviewed the evidence of record, noting that the Veteran presented to a primary care physician in July 2004 to establish care, at which time he reported having started PTSD counseling the year prior.  He reported that his PTSD symptoms had worsened since retirement in 2001 and stated that he had smoked 1 pack of cigarettes daily for 40 years, although he had quit for 3 months before resuming.  The VA clinician also reviewed a September 2004 PTSD evaluation report that included the Veteran's report of smoking 1 pack of cigarettes daily.  It was indicated that the Veteran had quit smoking numerous times, but that he would start smoking again after about 6 months.  The Veteran also reported that his PTSD symptoms had worsened since he had retired in 2001.  The clinician then noted that a primary care treatment note dated in July 2005 recording the Veteran's tobacco use to be two packs per day.  The clinician also noted that a "CPD closing note" revealed that the Veteran's wife was dying.  The clinician then noted that the evidence showed that the Veteran was seen in September 2006, at which time he was noted to smoke 2 packs of cigarettes per day and had developed intermittent hemoptysis.  The impression was likely COPD.  A computed tomography scan of the chest done in October 2006 showed no lung mass or other focal abnormality to explain the Veteran's hemoptysis.  The clinician went on to note that the Veteran presented for a pulmonary consultation in April 2007 for chronic intermittent hemoptysis, at which time he reported having had a CT scan of the chest a year prior, the results of which were normal.  At that time, he was diagnosed with history of longstanding tobacco use with persistent hemoptysis.  Additional notes show that the chest CT revealed findings consistent with COPD/emphysema.

The clinician then considered the Veteran's contention that his service-connected PTSD caused him to increase his tobacco usage, which led to the development of his COPD/emphysema, but ultimately opined that it was less likely than not that after separating from active duty service, the Veteran's PTSD caused him to either increase his use of tobacco products or be unable to cease the use of tobacco products..  As rationale for that opinion, the clinician pointed out that the Veteran had repeated numerous times that his symptoms of PTSD increased after retirement in 2001, noting that when he first presented for VA medical care, he was smoking 1 pack of cigarettes daily and was already in counseling for PTSD.  The clinician stated that the evidence then showed that over the next year, the Veteran had doubled the amount he smoked to 2 packs of cigarettes daily and in that same time period, it was noted that his wife was dying.  The clinician stated that the logical conclusion was that the Veteran had increased his smoking due to the untimely terminal illness and death of his wife rather than due to PTSD, as the Veteran had lived with stable symptoms of PTSD from the time of service in the 1960s until 2001 when he retired from his job and had consistently smoked 1 pack of cigarettes daily, which amount then remained stable until 2005.

The clinician further acknowledged that numerous studies have supported an increase in smoking activity due to stress, as nicotine intake reduces reported anxiety in the context of stress.  The clinician also noted that the weight of the medical literature supports that this increase is multifactorial and includes factors such as genetic background, sex, social support, type of employment, and socioeconomic status, and that no single involved factor stands alone.  Rather, it is the combination of factors in any individual that determines whether one will choose to smoke and then how much one will choose to smoke as the stresses and strains of ordinary life wax and wane.  The clinician further noted that medical literature also supports a finding that nicotine is one of the most highly addictive drugs known despite being legally available.  The clinician determined therefore that it was thus the case that for a variety of reasons the Veteran chose to begin smoking prior to service, and thus prior to experiencing any service-related symptoms of PTSD, chose to continue smoking for many years after military discharge at a stable rate despite having symptoms of PTSD, became physically addicted to tobacco, and chose the behavior of smoking rather than choosing alternative behaviors both in the case of symptoms of PTSD and in the case of his wife's terminal illness and death.  The clinician then stated that given the numerous factors shown by the weight of the medical literature to influence these choices, the presence of PTSD is less than 50 percent of the overall etiology in the Veteran's decision to smoke and how much to smoke.

In April 2015, another VA clinician reviewed the Veteran's claims folder and also opined that it was less likely than not that after separating from active duty service, the Veteran's service-connected PTSD caused him to either increase his use of tobacco products or be unable to cease the use of tobacco products.  The clinician similarly pointed out that the Veteran's PTSD symptoms had remained stable from the time of military discharge in 1969 until he presented for care, at which he reported worsening PTSD symptoms due to his retirement in 2001.  The clinician indicated that the Veteran's tobacco use disorder is a due to a combination of physiologic addiction, learned behaviors, and habits, noting that the Veteran has an extensive history of smoking 1 to 2 packs per day for more than 40 year prior to quitting in 2008.  The clinician found that based on the Veteran's stable PTSD symptoms for many years after his discharge from service, his worsened PTSD symptoms and depressive disorder that started after his retirement in 2001, and his wife's terminal illness, there is no evidence to support a finding that the Veteran's PTSD caused an increase in his comorbid chronic tobacco use disorder, which remained the same in usage for many years after separation from active duty service.  The clinician further pointed out that the Veteran was reported to have quit tobacco use in 2008, and thus opined that the Veteran's PTSD would not have any significant effect on his inability to cease the use of tobacco products since the Veteran does not currently use tobacco products and is shown to continue to suffer from PTSD.

The clinician also noted that cigarette smoking is the most important risk factor for the development of COPD and concurred with the previous opinions of record, opining that the Veteran's tobacco use disorder is most likely caused by or a result of multiple contributing psychiatric, psychosocial and behavioral factors and that it is less likely than not that the Veteran's tobacco use disorder was caused, increased, or permanently aggravated by PTSD alone as compared with the other etiologies whose aggregate is more likely than not contributory.  

In the instant case, the Board finds that the competent and probative evidence of record preponderates against a finding of service connection in this case.  Here, it is clear that the Veteran's tobacco use began before he entered military service, a fact which the Veteran himself does not dispute.  Regarding whether the Veteran's PTSD caused him to either increase his tobacco usage or be unable to quit smoking after service, the Board finds particularly probative the fact that the Veteran did not increase the amount that he smoked until his wife became terminally ill and the fact that the Veteran no longer smokes.  As pointed out by the two VA clinicians, the Veteran reported that his PTSD symptoms increased in severity in 2001, but his increase in smoking from one to two packs of cigarettes did not occur until sometime between September 2004 and July 2005, which coincided with his wife dying.  Further, the Veteran did in fact cease smoking in 2008 and evidence of record dated thereafter shows continued PTSD/mental health treatment, which would suggest that his PTSD did not in fact render him unable to quit smoking.  The Board acknowledges that the record also demonstrates unsuccessful attempts to quit smoking prior to 2008.  Although the Veteran alleges his previous inability to cease smoking was due to his PTSD, the VA clinicians have pointed out that nicotine is a highly addictive drug and that the Veteran was physically addicted to tobacco.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case, especially given the VA clinicians' discussion of the fact that what causes one to use tobacco or to increase tobacco usage during periods of stress is multifactorial, the Board finds that the question presented regarding the Veteran increased tobacco usage and/or inability to quit smoking is too complex an issue to lend itself to lay opinion evidence.  

The Board also acknowledges that the medical evidence does indicate the Veteran's psychiatric picture to be a contributing factor to his sustained tobacco use.  However, the VA clinicians opined that (1) given the numerous factors shown by the weight of the medical literature to influence these choices, the presence of PTSD is less than 50 percent of the overall etiology in the Veteran's decision to smoke and how much to smoke; and (2) that it is less likely than not that the Veteran's tobacco use disorder was caused, increased, or permanently aggravated by PTSD alone as compared with the other etiologies whose aggregate is more likely than not contributory.  In this regard, it would appear from the Veteran's arguments advanced in correspondence received in May 2015 that he is confusing the standard for awarding service connection on a secondary basis with the standard for awarding service connection for a tobacco-related disability that is secondary to a service-connected disability.  It is not enough to simply show that the use of tobacco products as a result of the service-connected disability was a contributing factor in the development of a tobacco-related disability.  Rather, for service connection to be awarded on a secondary basis for a tobacco-related disability, it must be shown that "the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability."  VAOPGCPREC 6-2003.  Based on the medical evidence and opinions of record, the Board cannot conclude that the tobacco use due to the Veteran's PTSD alone was a substantial factor in causing his COPD and/or emphysema.  Rather, the medical evidence suggests multiple factors that caused the Veteran to begin, maintain, and increase his use of tobacco.  Indeed, as pointed out by the VA clinicians, the Veteran began smoking prior to the onset of any PTSD symptoms.  He also maintained smoking for years prior to his reported increase in PTSD symptoms and continued to smoke at the same rate for three to four years despite such increase in symptoms.

Ultimately, the Board finds that the most competent and probative evidence of records simply fails to establish that the Veteran's post-service continued and/or increased use of tobacco products due to this PTSD was a substantial factor in the development of COPD and/or emphysema.  Accordingly, the Board finds no basis upon which to award service connection in this case under the theory advanced by the Veteran.  In finding that service connection for a respiratory disorder is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a respiratory disorder, claimed secondary to service-connected PTSD, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


